Citation Nr: 0011819	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-10 316A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the April 
29, 1998 Board of Veterans' Appeals (Board) decision which 
denied entitlement to service connection for a right knee 
disability as secondary to the service-connected total left 
knee replacement residuals.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The appellant served on active duty from January 1943 to 
November 1945.

This matter is currently before the Board on motion by the 
appellant as to clear and unmistakable error in an April 29, 
1998 Board decision.


FINDINGS OF FACT

1.  The April 1998 Board decision found that the moving party 
had not submitted evidence to establish that his right knee 
injury was related to his period of service or to his 
service-connected total left knee replacement residuals.

2.  The appellant has alleged that the claim for service 
connection should have been granted as the evidence had shown 
that his right knee disability was related to his service-
connected left knee disorder.


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error in 
the April 29, 1998 Board decision in failing to grant service 
connection for a right knee disability as secondary to the 
service-connected left knee disorder fails to meet the 
threshold pleading requirements for revision of the Board 
decision on grounds of clear and unmistakable error.  38 
U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 1404 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error (CUE) in the April 29, 1998 Board decision 
which denied entitlement to service connection for a right 
knee disability as secondary to the service-connected left 
knee replacement residuals.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made. 

In this case, the moving party has not demonstrated that the 
Board's April 1998 decision contains CUE.  That determination 
found that the evidence submitted had not shown any objective 
indication of a connection between the right knee disability 
and either his period of service or his service-connected 
total left knee replacement residuals.

The moving party argues that the evidence of record at the 
time of the April 1998 Board decision had shown a 
relationship between the service-connected left knee disorder 
and the right knee disability.  However, such an allegation 
does not constitute a valid claim of CUE.  As stated by the 
Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the facts before the Board at the time of the 
April 1998 Board decision included the service medical 
records and numerous post-service treatment records.  The 
records had demonstrated that right knee arthritis had been 
present long before the 1995 injury.  These records had not 
shown any etiological relationship between the service-
connected left knee disorder and the right knee injury.

Accordingly, the failure to conclude that the veteran has a 
right knee disorder related to his service-connected left 
knee disability is not an "undebatable" error.  The April 
1998 Board decision was, therefore, consistent with and 
supported by the law then applicable for determining service 
connection on a secondary basis.  38 C.F.R. § 3.310(a) 
(1997).  Therefore, the Board finds that the denial of 
service connection was a reasonable exercise of adjudicatory 
judgment and did not involve CUE.

Similarly, the Board would also note that the argument raised 
by the appellant relates to the interpretation and evaluation 
of the evidence.  In this respect, the appellant has raised a 
generic allegation of error concerning the April 1998 
decision, but not necessarily the discrete issue of CUE.  The 
appellant has alleged that the Board failed to consider all 
the evidence, which he claimed showed a connection between 
his service-connected left knee disorder and the right knee 
disability.  This argument represents a clear-cut example of 
disagreement as to how the evidence was interpreted and 
evaluated, and as such cannot constitute a basis for a 
finding of CUE.  See 38 C.F.R. § 20.1403(d)(3); see also 
Luallen, supra.  

After a careful review of the evidence of record, the Board 
concludes that the moving party has not set forth specific 
allegations of error, either of fact or law, in the April 29, 
1998 decision by the Board.  Accordingly, in the absence of 
any additional allegations, the motion is denied.


ORDER

The motion of revision of the April 29, 1998 Board decision 
on the grounds of CUE is denied.



		
	
Member, Board of Veterans' Appeals


 


